Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
COMMON STOCK, PAR VALUE $0.001
 
OCTOBER 3, 2011
 
Car Charging Group, Inc.
1691 Michigan Avenue, Suite 601 Miami Beach, FL 33139
 
1. Subscription.
 
The undersigned (the "Purchaser"), intending to be legally bound, hereby
irrevocably agrees to purchase from Car Charging Group, Inc., a
NevadaCorporation (the "Company"), the number of shares, set forth on the
Signature Page at the end of this Subscription Agreement (the "Agreement") at a
purchase price of $1.00 upon the terms and conditions hereinafter set forth.
This subscription is submitted to the Company in accordance with and subject to
the terms and conditions described in this Agreement.
 
The undersigned is delivering (i) the subscription payment made payable to Car
Charging Group, Inc. (ii) two executed copies of the Signature page at the end
of this Agreement, and (iii) one executed copy of Purchaser Questionnaire for
Individuals (if appropriate), attached hereto as Exhibit II, to:
 
Car Charging Group, Inc.
Attn: Michael D. Farkas
1691 Michigan Avenue, Suite 601
Miami Beach, FL 33139
 
The undersigned understands that the Shares are being issued pursuant to the
exemption from the registration requirements of the United States Securities Act
of 1933, as amended (the "Securities Act"), provided by Regulation D Rule 506 of
such Securities Act. As such, the Shares are only being offered and sold to
investors who qualify as "accredited investors," and a limited number of
sophisticated investors and the Company is relying on the representations made
by the undersigned in this Agreement that the undersigned qualifies as such an
accredited or sophisticated investor. The shares of common stock are "restricted
securities" for purposes of the United States securities laws and cannot be
transferred except as permitted under these laws.
 
Payment shall be made by wire transfer in 5 equal payments each representing 20%
of the total subscription, to the below wiring instructions, by the 9th November
2011, end of November and December 2011, and end of March and June 2012:
 
Car Charging, Inc.
1691 Michigan Ave, Ste 601 Miami Beach, FL 33131 Bank Of America
Acc#229031159633
ABA#063000047
 

 
 
1

--------------------------------------------------------------------------------

 
 
2.       Acceptance of Subscription.
 
Subject to applicable state securities laws, the Purchaser may not revoke any
subscription that such Purchaser delivers to the Company. However, the
undersigned understands and agrees that the Company, in its sole discretion, may
reject the subscription of any Purchaser, whether or not qualified, in whole or
in, part. The Company shall have no obligation to accept subscriptions in the
order received. This subscription shall become binding only if accepted by the
Company.
 
3.       Representations and Warranties.
 
3.1. The Company represents and warrants to, and agrees with the undersigned as
follows, in each case as of the date hereof and in all material respects as of
the date of any closing, except for any changes resulting solely from the
subscription:
 
3.1.1. The Company is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation with full power and
authority to own, lease, license and use its properties and assets and to carry
out the business in which it is engaged. The Company is in good standing as a
foreign corporation in every jurisdiction in which its ownership, leasing,
licensing or use of property or assets or the conduct of its business makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on the Company.
 
3.1.2. The authorized capital stock of the Company consists of 500,000,000
shares of common stock, par value $0.001 per share(the "Common Stock") and
20,000,000 shares of preferred stock, par value $0.001 (the "Preferred Stock").
The Company currently has 31,993,405shares of Common Stock issued and
outstanding and 10,000,000 shares of Preferred Stock issued and outstanding.
 
Each outstanding share of Common Stock is validly authorized, validly issued,
fully paid and non-assessable, without any personal liability attaching to the
ownership thereof and has not been issued and is not or will not be owned or
held in violation of any preemptive rights of stockholders.
 
3.1.3. There is no litigation, arbitration, claim, governmental or other
proceeding (formal or informal), or investigation pending or, to the best
knowledge of the officers of the Company, threatened with respect to the
Company, or any of its subsidiaries, operations, businesses, properties or
assets except as individually or in the aggregate do not now have and could not
reasonably be expected have a material adverse effect upon the operations,
business, properties or assets of the Company.
 
3.1.4. The Company is not in violation of, or in default with respect to, any
law, rule, regulation, order, judgment or decree except as in the aggregate do
not now have and will not in the future have a material adverse effect upon the
operations, business, properties or assets of the Company; nor is the Company
required to take any action in order to avoid any such violation or default.
 
3.1.5. The Company has all requisite power and authority (i) to execute, deliver
and perform its obligations under this Agreement, and (ii) to issue and sell the
shares hereunder.
 
3.1.6. No consent, authorization, approval, order, license, certificate or
permit of or from, or declaration or filing with, any United States federal,
state, local, or other applicable governmental authority, or any court or any
other tribunal, is required by the Company for the execution, delivery or
performance by the Company of this Agreement or the issuance and sale of the
shares, except such filings and consents as may be required and have been or at
the initial closing will have been made or obtained under the laws of the United
States federal and state securities laws.
 
 
2

--------------------------------------------------------------------------------

 
 
3.1.7. The execution, delivery and performance of this Agreement and the
issuance of the Shares will not violate or result in a breach of, or entitle any
party (with or without the giving of notice or the passage of time or both) to
terminate or call a default under any agreement or violate or result in a breach
of any term of the Company's Articles of Incorporation or Bylaws of, or violate
any law, rule, regulation, order, judgment or decree binding upon, the Company,
or to which any of its operations, businesses, properties or assets are subject,
the breach, termination or violation of which, or default under which, would
have a material adverse effect on the operations, business, properties or assets
of the Company.
 
3.1.8. The shares of common stock issuable hereunder are validly authorized and,
if and when issued in accordance with the terms and conditions set forth in this
Agreement, will be validly issued, fully paid and non-assessable without any
personal liability attaching to the ownership thereof, and will not be issued in
violation of any preemptive or other rights of stockholders.
 
3.1.9. This Agreement does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading.
 
3.2. The undersigned hereby represents and warrants to, and agrees with, the
Company as follows:
 
3.2.1. If a natural person, the undersigned is: a bona fide resident of the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement as the undersigned's home address; at least
21 years of age; and legally competent to execute this Agreement. If an entity,
the undersigned has its principal offices or principal place of business in the
state or non-United States jurisdiction contained in the address set forth on
the Signature Page of this Agreement, the individual signing on behalf of the
undersigned is duly authorized to execute this Agreement and this Agreement
constitutes the legal, valid and binding obligation of the undersigned
enforceable against the undersigned in accordance with its terms.
 
3.2.2. The undersigned is familiar with the Company's business, plans and
financial condition, the terms of the subscription and any other matters
relating to the subscription, the undersigned has received all materials which
have been requested by the undersigned, has had a reasonable opportunity to ask
questions of the Company and its representatives, and the Company has answered
all inquiries that the undersigned or the undersigned's representatives have put
to it. The undersigned has had access to all additional information necessary to
verify the accuracy of the information received and any other materials
furnished herewith, and has taken all the steps necessary to evaluate the merits
and risks of an investment as proposed hereunder.
 
3.2.3. The undersigned (or the undersigned's purchaser representative) has such
knowledge and experience in finance, securities, taxation, investments and other
business matters so as to be able to protect the interests of the undersigned in
connection with this transaction, and the undersigned's investment in the
Company hereunder is not material when compared to the undersigned's total
financial capacity.
 
3.2.4. The undersigned understands the various risks of an investment in the
Company as proposed herein and can afford to bear such risks, including, without
limitation, the risks of losing the entire investment.
 
 
3

--------------------------------------------------------------------------------

 
 
3.2.5. The undersigned acknowledges that no market for the shares of Common
Stock presently exists and none may develop in the future and that the
undersigned may find it impossible to liquidate the investment at a time when it
may be desirable to do so, or at any other time.
 
3.2.6. The undersigned has been advised by the Company that none of the shares
of Common Stock has been registered under the Securities Act, that the Common
Stock will be issued on the basis of the statutory exemption provided by Rule
506 of the Securities Act or Regulation D promulgated thereunder, or both,
relating to transactions by an issuer not involving any public offering and
under similar exemptions under certain state securities laws; that this
transaction has not been reviewed by, passed on or submitted to any federal or
state agency or self-regulatory organization where an exemption is being relied
upon; and that the Company's reliance thereon is based in part upon the
representations made by the undersigned in this Agreement.
 
3.2.7. The undersigned acknowledges that the undersigned has been informed by
the Company of or is otherwise familiar with, the nature of the limitations
imposed by the Securities Act and the rules and regulations thereunder on the
transfer of the shares of Common Stock. In particular, the undersigned agrees
that no sale, assignment or transfer of any of the shares of Common Stock shall
be valid or effective, and the Company shall not be required to give any effect
to such a sale, assignment or transfer, unless (i) the sale, assignment or
transfer of such shares of Common Stock is registered under the Securities Act,
it being understood that the shares of Common Stock are not currently registered
for sale and that the Company has no obligation or intention to so register the
shares of Common Stock, except as contemplated by the terms of this Agreement or
(ii) such shares of Common Stock is sold, assigned or transferred in accordance
with all the requirements and limitations of Rule 144 under the Securities Act
(it being understood that Rule 144 is not available at the present time for the
sale of the shares of Common Stock), or (iii) such sale, assignment or transfer
is otherwise exempt from registration under the Securities Act, including
Regulation S promulgated thereunder. The undersigned further understands that an
opinion of counsel and other documents may be required to transfer the shares of
Common Stock.
 
3.2.8. The undersigned acknowledges that the shares of Common Stock shall be
subject to a stop transfer order and the certificate or certificates evidencing
any shares of Common Stock shall bear the following or a substantially similar
legend or such other legend as may appear on the forms of shares of Common Stock
and such other legends as may be required by state blue sky laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933 (THE "ACT") OR. APPLICABLE STATE
SECURITIES LAWS, AND SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH SALE OR TRANSFER IS EXEMPT FROM SUCH
REGISTRATION REQUIREMENTS OF THE ACT AND APPLICABLE STATE SECURITIES LAWS.
 
3.2.9. The undersigned will acquire the shares of common stock for the
undersigned's own account (or for the joint account of the undersigned and the
undersigned's spouse either in joint tenancy, tenancy by the entirety or tenancy
in common) for investment and not with a view to the sale or distribution
thereof or the granting of any participation therein, and has no present
intention of distributing or selling to others any of such interest or granting
any participation therein.
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.10. No representation, guarantee or warranty has been made to the
undersigned by any broker, the Company, any of the officers, directors,
stockholders, partners, employees or agents of either of them, or any other
persons, whether expressly or by implication, that:
 
(I) the Company or the undersigned will realize any given percentage of profits
and/or amount or type of consideration, profit or loss as a result of the
Company's activities or the undersigned's investment in the Company; or
 
(II) the past performance or experience of the management of the Company, or of
any other person, will in any way indicate the predictable results of the
ownership of the shares of common stock or of the Company's activities.
 
3.2.11. No oral or written representations have been made other than as stated
in the herein, and no oral or written information furnished to the undersigned
or the undersigned's advisor(s) in connection with the subscription were in any
way inconsistent with the information stated herein.
 
3.2.12. The undersigned is not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person other than a representative of the Company with
which the undersigned had a pre-existing relationship in connection with
investments in securities generally.
 
3.2.13. The undersigned is not relying on the Company with respect to the tax
and other economic considerations of an investment.
 
3.2.14. The undersigned understands that the net proceeds from all subscriptions
paid and accepted (after deduction for commissions, discounts and expenses) will
be used in all material respects for the purposes as may be determined by the
Company from time to time.
 
3.2.15. Without limiting any of the undersigned's other representations and
warranties hereunder, the undersigned acknowledges that the undersigned has
reviewed and is aware of the risk factors associated with the subscription.
 
3.2.16. The undersigned acknowledges that the representations, warranties and
agreements made by the undersigned herein shall survive the execution and
delivery of this Agreement and the purchase of the Shares.
 
3.2.17. The undersigned has consulted his own financial, legal and tax advisors
with respect to the economic, legal and tax consequences of an investment in the
Shares and has not relied on the Company, its officers, directors or
professional advisors for advice as to such consequences.
 
3.2.18. The undersigned acknowledges that the Placement Agent Sunrise Securities
Corp, as well as its related parties own approximately 18% of the Shares issued
and outstanding.
 
 
5

--------------------------------------------------------------------------------

 
 
4.       Indemnification.
 
The Purchaser understands the meaning and legal consequences of the
representations and warranties contained in Section 3.2, and agrees to indemnify
and hold harmless the Company and each member, officer, employee, agent or
representative thereof against any and all loss, damage or liability due to or
arising out of a breach of any representation or warranty, or breach or failure
to comply with any covenant of the Purchaser contained this Subscription
Agreement or any document associated herewith. Notwithstanding any of the
representations, warranties, acknowledgments or agreements made herein by the
Purchaser, the Purchaser does not thereby or in any other manner waive any
rights granted to the Purchaser under federal or state securities laws.
 
5.       Provisions of Certain State Laws.
 
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE ISSUER AND THE TERMS OF THE OFFERING INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED TIE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND
MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE
REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD
OF TIME.
 
THE SECURITIES HAVE NOT BEEN REGISTERED UNDER ANY STATE UNIFORM SECURITIES ACT
AND, THEREFORE, CANNOT BE RESOLD UNLESS THEY ARE REGISTERED UNDER THE RELEVANT
ACT OR UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE.
 
6.       Additional Information.
 
The Purchaser hereby acknowledges and agrees that the Company may make or cause
to be made such further inquiry and obtain such additional information as they
may deem appropriate, with regard to the suitability of the undersigned.
 
7.       Irrevocability; Binding Effect.
 
The Purchaser hereby acknowledges and agrees that the Subscription hereunder is
irrevocable, that the Purchaser is not entitled to cancel, terminate or revoke
this Subscription Agreement or any agreements of the undersigned thereunder and
that this Subscription Agreement and such other agreements shall survive the
death or disability of the Purchaser and shall be binding upon and inure to the
benefit of the parties and their heirs, executors, administrators, successors,
legal representatives and assigns. If the Purchaser is more than one person, the
obligations of the Purchaser hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, legal representatives and assigns.
 
 
6

--------------------------------------------------------------------------------

 
 
8.        Modification.
 
Neither this Subscription Agreement nor any provisions hereof shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any such waiver, modification, discharge or termination
is sought.
 
9.        Notices.
 
Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to any other party hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
box, stamped registered or certified mail, return receipt requested, addressed
to such address as may be listed on the books of the Company, or (b) delivered
personally at such address.
 
10.        Counterparts.
 
This Subscription Agreement may be executed through the use of separate
signature pages or in any number of counterparts, and each such counterpart
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
 
11.        Entire Agreement.
 
This Subscription Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and there are no representations, covenants
or other agreements except as stated or referred to herein.
 
12.        Severability.
 
Each provision of this Subscription Agreement is intended to be severable from
every other provision, and the invalidity or illegality of any portion hereof
shall not affect the validity or legality of the remainder hereof.
 
13.       Assignability.
 
This Subscription Agreement is not transferable or assignable by the Purchaser.
 
14.       Applicable Law.
 
This Subscription Agreement shall be governed by and construed in accordance
with the laws of the State of Florida as applied to residents of that State
executing contracts wholly to be performed in that State.
 
15.       Choice of Jurisdiction.
 
The parties agree that any action or proceeding arising, directly, indirectly or
otherwise, in connection with, out of or from this Subscription Agreement, any
breach hereof or any transaction covered hereby shall be resolved within the
County of Miami-Dade, State of Florida. Accordingly, the parties consent and
submit to the jurisdiction of the United States federal and state courts located
within the County of Miami-Dade, State of Florida.
 
IN WITNESS THEREOF, the undersigned exercises and agrees to be bound by this
Subscription Agreement by executing the Signature Page attached hereto on the
date therein indicated.
 
 
7

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AGREEMENT SIGNATURE PAGE
 
By executing this Signature Page, the undersigned hereby executes, adopts and
agrees to all terms, conditions and representations of this Subscription
Agreement and acknowledges all requirements are met by the purchaser to purchase
shares of Common Stock in the Company.
 
Number of Shares Subscribed at: $1.00 per Share: 2.500.000
 
Aggregate Purchase Price: $ 2.500.000
 
 
Type of ownership: (mark one)
______________
Individual
  ______________
Joint Tenants
  ______________
Tenants by the Entirety
                                   
Tenants in Common
  _______X______ Subscribing as Corporation or Partnership Other   
______________ Other

 
IN WITNESS WHEREOF, the undersigned Purchaser has executed this Signature Page
this 4th day of November, 2011.
 
 
Exact Name in which Shares are to be Registered   
ALLSTON LIMITED     Irina Zodiatou - Director__________________________________
/s/  Irina Zodiatou
Print Name 
Signature

[allstonseal.gif]
 
 

Exempt : Yes Tax Identification  Number
 

 
Chapo Central, 3rd floor  
20 Spyrou Kyprianou Avenue  
1075 Nicosia, Cyprus  
Mailing Address
 
Blake Building, Suite 302
Corner of Hutson & Eyre Street
Belize City
Belize                          
Registered Office Address
 
00 357 22 749 000                 
Work Phone Number
 
marios.alexandrouaifqint.com          
E-mail Address
 
 
8

--------------------------------------------------------------------------------

 
 
ACCEPTANCE OF SUBSCRIPTION
 
Car Charging Group, Inc. hereby accepts the subscription of 2,500,000 Shares
consisting of $2.500.00,  as of the __________ day of __________ , 2011.
 
CAR CHARGING GROUP, INC.
 
By:  /s/  Michael D. Farkas         
Name:    Michael D. Farkas
Title:      Chief Executive Officer
 
9

--------------------------------------------------------------------------------